Title: Abigail Adams to John Adams, 27 November 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Novbr 27 1796 Sunday Eve
          
          Winter has caught you on the Road I presume, for a colder Day than this we seldom have in Jan’ry You will want to hear how the Farming goes on. the Letters inclosed which I received last evening have put it all out of my Head, and almost put out My Eyes to read. no other than the printed Duplicate has come to Hand. I send you both yours and mine, both of which are important at this time when the plots are unfolding. they are a clue to all the whole System of Electionering under foreign influence which in a greater or less degree pervades every state in the union. they will afford but Sorry comfort to You whether destined to publick or Private Life. if to Private, “O! Save my Country Heaven” if we are to receive a President from the French Nation, what is to be our Fate?. to accept the Presidency with Such an opposition, & to know that one is rushing upon the thick bosses of the Bucklar requires the firmest mind and the greatest intripidity. Heaven direct all for the best
          you will See by the Centinal that poor samuel has no opinion of his own. the House and Senate have however been firm. inclosed is a curious extract from the Washington Gazzett taken from a paper calld the new world.
          I presume the Fate of America will be decided by the time I get a Letter from You. we are told here that under the Jeffersonian ticket the voters distinguishd themselves by wearing the National cockade. can they have become so openly Dairing and bold? I saw Burks paper calld the Star. it ought to be termd the Chronical Rival, a Hireling wretch, in French pay I Doubt not, a whineing & canting because the French Minister has suspended his functions Our sons Letter is a key to the whole buisness. I have worn out my Eyes to Day in coppying it;
          The Wall progresses, and the Barn yard has not been neglected.

the rails are all brought home and I am reflecting that there is no small probability that you may spend the next Summer at Home. I hope Peace Feild will not suffer a French invasion. I am not however terified. I say Gods will be Done, and hope we are not yet given up to destruction.
          adieu let Me hear often from you. you know how anxious I am at the events passing before me. poor Johns pride was a little touchd that you should name cooper as a rival in Fame. where will you find a Man of his Age of his Prudence judgment discernment and abilities?
          My best my Sincerely affectionate Regards to the President and Mrs Washington if any people on earth are to be envyd they are the ones: not for what they have been in power and Authority, but for their transit.
          once more adieu / ever ever yours
          
            A Adams.
          
        